Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
In light of the amendment to the specification filed on February 3, 2022, the objection to the drawings set forth in the non-final office action mailed on December 07, 2021 are withdrawn. 
Claim Objections
In light of the amendments to the claims filed on February 3, 2022, the objections to the claims set forth in the non-final office action mailed on December 07, 2021 are withdrawn. 
Claim Rejections - 35 USC § 112
In light of the amendments to the claims filed on February 3, 2022, the 112 rejections to the claims set forth in the non-final office action mailed on December 07, 2021 are withdrawn. 
Allowable Subject Matter
Claims 1-4, 6, 7, and 9-13 are allowed.
Claim 1 recites “wherein each track assembly comprises a fastening arrangement arranged to support said drive arrangement, wherein said fastening arrangement comprises a claw configuration for supporting said drive wheel and drive arrangement, wherein non-rotating parts of said drive arrangement are arranged to be fixedly attached to said claw configuration, wherein said claw configuration comprises a right claw member and a left claw member for said attachment of said non-rotating parts, and a transversal portion from which said right claw member and left claw member are arranged to project.” While Gaudreault teaches a fastening arrangement (128) for the drive arrangement, it does not teach a claw configuration with right and left claw members as claimed. Rather Gaudreault teaches a casing that houses the drive 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/A.R.H./
Examiner, Art Unit 3611                                                                                                                                                                                            

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611